Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 17, 2018

                                      No. 04-18-00554-CV

                              MO-VAC COMPANY OF ALICE,
                                      Appellant

                                                 v.

       MICHAEL MYANE LP d/b/a Pipeline Measurement Co., LP and Michael Myane
                              Management, LLC,
                                  Appellees

                 From the 79th Judicial District Court, Jim Wells County, Texas
                               Trial Court No. 15-04-54479-CV
                        Honorable Richard C. Terrell, Judge Presiding


                                         ORDER
        The reporter’s record was due September 11, 2018. On that day, the court reporter
responsible for preparing the record filed a notification of late record, requesting an extension of
time to file the record by November 1, 2019 – a fifty-one (51) day extension. After review, we
GRANT IN PART AND DENY IN PART the reporter’s request for additional time. Pursuant
to Rule 35.3(c), an appellate court may not grant an extension of time to file the clerk’s or
reporter’s record that exceeds thirty days. See id. R. 35.3(c). Thus, we grant the reporter a
thirty-day extension of time to file the reporter’s record, but deny her request for an extension of
fifty-one days. We ORDER the court reporter to file the record in this court on or before
October 11, 2018.

        We order the clerk of this court to serve a copy of this order on all counsel and the court
reporter.


                                                      _________________________________
                                                      Marialyn Barnard, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of September, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court